Citation Nr: 0838957	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  02-15 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Whether the veteran's conduct in the creation of an 
overpayment of pension benefits in the calculated amount of 
$1,802.18 was due to bad faith on his part.

2.  Whether the veteran's conduct in the creation of an 
overpayment of pension benefits in the calculated amount of 
$17,076.00 was due to bad faith on his part.

3.  Whether recovery by VA of an overpayment of pension 
benefits in the calculated amount of $1,802.18 would be 
against equity and good conscience.

4.  Whether recovery by VA of an overpayment of pension 
benefits in the calculated amount of $17,076.00 would be 
against equity and good conscience.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1944 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Regional Office (RO) 
decision of the Committee on Waivers and Compromises which 
denied waiver of recovery of an overpayment of pension 
benefits in the amounts of $1,802.18 and $20,156.00.  

In October 2003 the Board denied the veteran's request for 
waiver of recovery of the pension overpayment in the amount 
of $1,802.18, on the grounds that waiver was precluded 
because of bad faith on the part of the veteran.  The Board 
also found that $3,080.00 of the total assessed debt of 
$20,156.00 was not properly created, but denied waiver of 
recovery of the remaining overpayment amount of $17,076.00 on 
the grounds of bad faith.  

The veteran appealed the Board's October 2003 decision to the 
Court of Appeals for Veterans Claims (Court).  In a July 2007 
decision the Court vacated the Board's October 2003 decision 
"to the extent that the Board concluded the appellant acted 
in bad faith in the creation of the overpayment" and 
remanded the matter for further adjudication.  The Court's 
July 2007 was reduced to judgment in June 2008.

The issues of whether recovery by VA of an overpayment of 
pension benefits in the calculated amount of $1,802.18 would 
be against equity and good conscience, and whether recovery 
by VA of an overpayment of pension benefits in the calculated 
amount of $17,076.00 would be against equity and good 
conscience, are addressed in the REMAND portion of the 
decision below.


FINDING OF FACT

The veteran did not commit fraud, make an intentional 
misrepresentation, or otherwise act in bad faith in the 
creation of an overpayment of pension benefits in the amount 
of $1,802.18; or in the creation of an overpayment of pension 
benefits in the amount of $17,076.00.  


CONCLUSIONS OF LAW

1.  Waiver of recovery of a pension overpayment in the amount 
of $1,802.18 is not barred.  38 U.S.C.A. § 5302(c) (West 
2002); 38 C.F.R. §§ 1.963, 1.965(b) (2007).  

2.  Waiver of recovery of a pension overpayment in the amount 
of $17,076.00 is not barred.  38 U.S.C.A. § 5302(c) (West 
2002); 38 C.F.R. §§ 1.963, 1.965(b) (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As stated before, in an October 2003 decision the Board 
found, in part, that pension overpayments in the amount of 
$1,802.18 and $17,076.00 were properly created.  That portion 
of the Board's October 2003 decision was not vacated by the 
Court in its July 2007 decision, and is therefore final.  See 
38 C.F.R. § 20.1100.  In fact, in its July 2007 decision the 
Court specifically instructed as follows:

This decision is VACATED to the extent 
that the Board concluded the appellant 
acted in bad faith in the creation of the 
overpayment, and REMANDED for further 
adjudication consistent with this 
decision.

Accordingly, the issue on appeal is whether the veteran acted 
in bad faith in the creation of pension overpayments in the 
calculated amounts of $1,802.18 and $17,076.00.

Recovery of an overpayment of pension benefits may not be 
waived where there is an indication of fraud, 
misrepresentation, or bad faith.  38 U.S.C.A. § 5302(c); 38 
C.F.R. § 1.965(b).  Bad faith generally is an unfair or 
deceptive dealing by one who seeks to gain at another's 
expense; there need not be an actual fraudulent intent, but 
merely an intent to seek an unfair advantage with knowledge 
of the likely consequences, and a subsequent loss to the 
Government.  38 C.F.R. § 1.965(b)(2).  

VA regulations provide that a veteran who is receiving 
pension payments must notify VA of any material change or 
expected change in his or her income or other circumstances 
that would affect his entitlement to receive payments or the 
rate of said paid.  Such notice must be furnished when the 
recipient acquires knowledge that he will begin to receive 
additional income.  38 C.F.R. § 3.660(a).  

In a rating decision dated in April 1993 the veteran was 
granted a nonservice-connected pension effective March 20, 
1991.  In a separate letter dated in April 1993 the RO 
specifically instructed as follows:

You must tell us immediately if there is 
any change in the number or status of 
your dependents.  Failure to tell VA 
immediately of a dependency change will 
result in an overpayment which must be 
repaid.

Subsequent communications between the veteran and VA are as 
follows:

*	In May 1993 the veteran advised that he was 
receiving Social Security benefits for two 
dependent children.  

*	In July 1993 the RO sent the veteran a 
letter advising him that his pension had 
been amended and reiterating the need to 
inform VA of any change in his dependents 
or income.  

*	In May 1994 the veteran submitted an 
Improved Pension Eligibility Verification 
Report, in which he reported that he was 
married with two children, and that his 
non-VA income was derived from Social 
Security benefits.

*	In May 1994 the RO sent the veteran a 
letter advising him that his pension had 
been amended and reiterating the need to 
inform VA of any change in his dependents 
or income.  

*	In correspondence received by the RO in 
November 1994 the veteran advised that his 
daughter had gotten married in October 
1994.  

*	In December 1994 the RO sent the veteran a 
letter advising him that his pension had 
been amended and reiterating the need to 
inform VA of any change in his dependents 
or income.  

*	In September 1995 the RO sent the veteran a 
letter advising him of a proposed reduction 
to his pension based on Social Security 
information.  

*	In correspondence received by the RO in 
September 1995 the veteran reported his 
monthly Social Security benefits, and 
submitted Social Security documents in 
proof of said.  

*	In October 1995 the RO sent the veteran a 
letter advising him that his pension had 
been amended and reiterating the need to 
inform VA of any change in his dependents 
or income.  

*	In correspondence received by the RO in 
November 1995 the veteran submitted Social 
Security payment documents, and advised 
that his wife and son had income from part 
time jobs.  He asked that VA review the 
documents and make adjustments accordingly.  

*	In correspondence received by the RO in 
November 1995 the veteran submitted a 
Financial Status Report in which he 
reported the dependency of his wife and two 
children, and total monthly income of 
$741.00.  

*	In December 1995 the RO sent the veteran a 
letter advising him of a proposed reduction 
to his pension from $243 to $26 per month 
based on income information.  In another 
letter dated in December 1995 the RO 
advised that this proposed reduction was 
based on calendar year 1993 income.

*	In correspondence received by the RO in 
December 1995 the veteran notified VA that 
his son was no longer working, and 
requested that VA adjust his pension 
accordingly.  

*	In correspondence received by the RO in 
January 1996 the veteran advised that he 
had been very ill and was hospitalized in 
1993, and could not "respond to the 
letters mailed in 1993."  He further 
advised that he had completed his 
application for VA pension benefits with 
the assistance of a social worker, and was 
unaware that his income was reported in 
error.  He also reported that he had had 
unreimbursed medical expenses in 1993.  He 
asked that VA review the documents and make 
adjustments accordingly.  

*	In February 1996 a VA employee spoke by 
telephone with the veteran regarding the 
employment status of the veteran's spouse.  
The employee noted that the veteran "may 
be housebound."  

*	In February 1996 the RO sent the veteran a 
letter advising him of a proposed 
adjustment to and subsequent termination of 
his pension.

*	In correspondence received by the RO in 
March 1996 the veteran requested that VA 
consider unreimbursed medical expenses.  

*	In April 1996 the veteran submitted an 
Improved Pension Eligibility Verification 
Report, in which he reported that he was 
married with one dependent child, and that 
his non-VA income was derived from Social 
Security benefits and a retirement check.

*	In April 1996 the RO sent the veteran a 
letter advising him that his nonservice-
connected pension benefits had been 
terminated effective January 1, 1996, 
because his family income exceeded the 
maximum allowable.

*	In correspondence received by the RO in May 
1996 the veteran advised that his son did 
not work in 1993 and 1994, and requested 
that VA thoroughly review his family income 
for those years.  

*	In May 1996 VA issued a demand for 
overpayment in the amount of $1,802.18.  

*	In correspondence received by the RO in 
August 1996 the veteran updated VA on his 
monthly income.  

*	In correspondence received by the RO in 
February 1997 the veteran submitted a 
completed VA Form 21-527-Income Net Worth 
and Employment Statement with corroborative 
documentation from SSA and a private 
pension fund.  

*	In March 1997 the RO sent the veteran a 
letter advising him that he had been 
approved for a disability pension, and 
advised him to inform VA of any change in 
his dependents or income.  

*	In April 1997 the RO sent the veteran a 
letter advising him that his pension had 
been amended and reiterating the need to 
inform VA of any change in his dependents 
or income.  

*	In January 1998 the veteran submitted an 
Improved Pension Eligibility Verification 
Report, in which he reported that he was 
married with no dependent children, and 
that his non-VA income was derived from 
Social Security benefits and a private 
pension payment.

*	In February 1998 the RO sent the veteran a 
letter advising him that his pension had 
been amended and reiterating the need to 
inform VA of any change in his dependents 
or income.  

*	In correspondence received by the RO in 
February 1998 the veteran advised that his 
son was no longer working or receiving 
Social Security benefits, but was still the 
veteran's dependent because he was in 
school.  

*	In February 1998 the veteran submitted an 
Improved Pension Eligibility Verification 
Report, in which he reported that he was 
married with one dependent child, and that 
his non-VA income was derived from Social 
Security benefits and a private pension 
payment.  He submitted corroborative 
documentation from SSA.

*	In April 1998 the RO sent two separate 
letters to the veteran advising him that 
his pension had been amended and 
reiterating the need to inform VA of any 
change in his dependents or income.  

*	In June 1998 the RO sent the veteran a bill 
for $492.00.  

*	In July 1998 the veteran submitted a 
photocopy of a Postal Money Order dated in 
July 1998 and payable to VA in the amount 
of $492.00.  

*	In January 1999 the veteran submitted an 
Improved Pension Eligibility Verification 
Report, in which he reported that he was 
married with no dependent children, and 
that his non-VA income was derived from 
Social Security benefits and a private 
pension payment.  

*	In February 1999 the RO sent the veteran a 
letter advising him that his pension had 
been amended and reiterating the need to 
inform VA of any change in his dependents 
or income.  

*	In May 2000 the RO sent the veteran a 
letter advising him that his pension 
payments had been stopped because the 
veteran had not submitted an income 
statement.  

*	In July 2000 the veteran submitted an 
Improved Pension Eligibility Verification 
Report, in which he reported that he was 
not married and had no dependent children, 
and that his non-VA income was derived from 
Social Security benefits and a private 
pension payment.  He included a copy of a 
June 2000 divorce decree.

*	In September 2000 the RO sent the veteran a 
letter requesting income information 
regarding the veteran's former spouse.  

*	In January 2001 the RO sent the veteran a 
letter advising him that his pension 
payments would be stopped.  

*	In March 2001 the RO sent the veteran a 
letter advising him that he had been 
approved for a VA pension, and advised him 
to inform VA of any change in his 
dependents or income.  

*	In March 2001 the RO sent the veteran a 
letter advising him of a proposed reduction 
in his benefits.  

*	In July 2001 the RO sent the veteran a 
letter advising him that his benefits were 
being reduced because the veteran's income 
or net worth had changed.  

*	In July 2001the veteran advised that he had 
not received a June 2001 payment, and 
inquired as to whether VA had received a 
remittance in the amount of $4,833.00 as VA 
had only acknowledged receipt of $4,314.00.   

*	In July 2001 the RO advised the veteran 
that VA had dispatched a payment for the 
month of June 2001.  

*	In August 2001 VA issued a demand for 
overpayment in the amount of $20,156.00.  

*	In October 2001 the veteran submitted 
copies of correspondence dated in May 2001 
regarding his remittance of $4,833.00.  In 
this correspondence the veteran advised 
that he had a very limited monthly income 
from Social Security and a very small 
monthly annuity. 

*	In October 2001 the veteran requested 
waiver of an overpayment in the amount of 
$20,156.00, and submitted a financial 
status report in which he advised that he 
was divorced with no dependent children, 
and that his non-VA income was derived from 
Social Security and a private pension fund. 

These numerous communications between the veteran and VA 
chronicle the veteran's diligence in reporting both favorable 
and unfavorable changes in his dependents and income.  In 
addition, there is no clear indication of any attempted 
fraud, intentional misrepresentation, or bad faith by the 
veteran.  On the contrary, the Board notes that the veteran 
was, from the outset, in constant contact with VA and has 
provided corroborative evidence, including that which 
warranted reduction in his payments, since his award of 
pension benefits.  Moreover, the Board notes the speed that 
the veteran exercised in remitting overpaid monies back to 
VA, and finds the veteran's promptness to be evidence of his 
good faith.  Accordingly, the Board finds that the veteran's 
fault in the creation of overpaid pension benefits in the 
amounts of $1,802.18 and $17,076.00 is, was not due to bad 
faith on his part.  Consideration for waiver of recovery of 
an overpayment of pension benefits in the calculated amount 
of $1,802.18 and in the calculated amount of $17,076.00 is 
therefore warranted.


ORDER

The creation of an overpayment of pension benefits in the 
calculated amount of $1,802.18 was not due to bad faith on 
the part of the veteran and waiver of recovery of the 
overpayment is not barred on that basis.  To that extent only 
the appeal is granted.

The creation of an overpayment of pension benefits in the 
calculated amount of $17,076.00 was not due to bad faith on 
the part of the veteran and waiver of recovery of the 
overpayment is not barred on that basis.  To that extent only 
the appeal is granted.
.


REMAND

Having found that the veteran did not act in bad faith in 
creation of pension overpayments in the amount of $1,802.18 
and 17,076.00, the Board must now consider whether recovery 
of these debts would be against equity and good conscious.  

Recovery of an overpayment may be waived if recovery of the 
indebtedness from the payee who received the benefit would be 
against equity and good conscience.  38 U.S.C.A. § 5302; 38 
C.F.R. § 1.963(a).  The equity and good conscience standard 
involves arriving at a fair decision between the obligor and 
the Government.  In making this decision, VA must consider 
the veteran's ability to make restitution of the overpayment 
without seriously impairing his ability to provide himself 
with life's basic necessities.  This determination is made by 
review of periodic financial status reports completed by the 
veteran.  

The veteran avers that he does not have the means to repay 
his overpayment debts.  Unfortunately, the most recent 
financial status report, which is dated in October 2001, is 
too remote for a determination as to whether recovery by VA 
would be against equity and good conscience.  The matter must 
therefore be remanded for current information concerning his 
financial status.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the veteran and request that he 
complete new financial status reports, 
identifying all dependents, and listing all 
of his monthly income and expenses 
(including unreimbursed medical expenses) 
from 2001 to the present.  

2.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 C.F.R. § 
19.31(b)(1) and be given an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


